ORDER

PER CURIAM.
William Hinton (Movant) pled guilty to two counts of possession of a controlled substance, Section 195.202 RSMo 1994, and one count of attempted escape from custody, Section 564.011 RSMo 1994. Following his guilty plea Movant sought to escape justice again, by failing to appear at his originally scheduled sentencing hearing. Thereafter an arrest warrant was issued for Movant, who was apprehended and returned to custody several months later and then sentenced. Movant filed a Rule 24.035 motion for post-conviction relief, which was denied without an evidentiary hearing. Movant appeals from that judgment, contending he is entitled to a hearing on his claim that his guilty plea was rendered involuntary due to ineffective assistance of counsel.
We have reviewed the briefs of the parties and record on appeal, and find that the motion court’s determination is not clearly erroneous. Rule 24.035(k). The motion court correctly concluded that Movant’s claim of error is barred under the “escape rule,” as a result of his willful failure to appear for sentencing. State v. Bailey, 848 S.W.2d 611, 612 (Mo.App. E.D.1993); Vangunda v. State, 922 S.W.2d 857, 858 (Mo.App. S.D.1996). Movant’s contention that the error alleged in his case accrued only after his capture and return to custody rather than prior to his escape, and is therefore not barred by the escape rule, is meritless. President v. State, 925 S.W.2d 866, 868 (Mo.App. W.D.1996). Further discussion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).